Case 4:20-cr-00052-RAJ-RJK Document 46 Filed 01/27/21 Page 1 of 13 PageID# 297



                                                                                        filed
                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA                         JAN 2 7 2021
                                     Newport News Division

 UNITED STATES OF AMERICA,                                                  l_CLERk,                  court
 V.                                                  CRIMINAL ACTION NO. 4:20-cr-52


 JOSHUA ELEY,

 Defendant.


                           MEMORANDUM OPINION AND ORDER


        Before the Court is Defendant Joshua Eley's ("Defendant" or "Mr. Eley") Motion to

 Suppress. EOF No. 24. Defendant, through counsel,filed a memorandum in support of his Motion;

 the Government filed a response; and, Defendant filed a reply. ECFNos.24,27, and 29. A hearing

 on Petitioner's Motion was held on January 14, 2020. EOF No. 43. For the reasons stated at the

 hearing and discussed below. Defendant's Motion to Suppress is GRANTED.

                    I.    BACKGROUND & PROCEDURAL HISTORY


        Just after 5:30 pm on April 24, 2020, Newport News police officers observed Defendant—

 a young, Black man—walking near the 700 block of 16th street in Newport News, Virginia.

 Suppress Hr'g Tr. at 20-23, 58:1-5; EOF No. 24 at 1. At first, Defendant was walking on the

 sidewalk of the street. Id. at 57-58. Detective Daniel Akaratovic ("Officer Akaratovic"), with two

 additional police officers, drove past Defendant in an unmarked police car and recognized

 Defendant as "Joshua Eley." Id. at 78-80. The officers noticed that Defendant was "looking back"

 at them as they drove by and one of the officers asked the others, "[d]o you guys want to go and

 talk to him?" Id. The officers agreed to go talk to Mr. Eley and at that point. Officer Akaratovic

 made a U-tum in his pati-ol vehicle. Id. When asked why the officei-s turned around to speak with

 Defendant, Officer Akaratovic stated that "it was just odd that [Defendant] was near 16"^ Street"'
Case 4:20-cr-00052-RAJ-RJK Document 46 Filed 01/27/21 Page 2 of 13 PageID# 298




 because ordinarily "Mr. Joshua Eley was usually always around the areas close to the station." Id.

 at 84-85. Offieer Akaratovic testified that he did not suspect Defendant of any criminal activity at

 the time that he made the U-turn. Id. at 79. Various officers then exited Officer Akaratovic's

 vehicle and walked towards Defendant on the street. ECF Nos. 27-1, 27-2, and 27-3.

        While continuing to walk down 16"^ street. Defendant crossed the street without making

 use of a crosswalk. Suppress 1 Ir'g Tv. at 57-58. The record is unclear as to the precise location of

 any nearby crosswalks; however, a witness to Defendant's crossing- Officer Mark Hillman

"Officer Hillman'- testified that crosswalks were located "[f]iirther down the road and a little

 behind me." Id. at 58:1-5. While Defendant crossed the street. Officer Hillman approached

 Defendant at 25 miles per hour in an unmarked patrol vehiele. requiring Officer Hillman to brake

 at approximately 50 yards in front of Defendant as he crossed the street. Id. at 39-40. Alternatively.

 Officer Hillman also testified that he began to brake approximately 30 feet from Defendant. Id. at

 56:19-22.


        Officer Hillman then parked the car and exited the vehicle along with his partner. Officer

 Paulino. Id. at 21-24. Officer Hillman testified that when he parked the vehicle, his "intent at that

 time was just to talk to Mr. Eley" because "[bjased on [his] training and experience... people who

 are carelessly walking in the middle of the road could have several things going on." Id. at 24.

 Officer Hillman further testified that he intended to talk to Mr. Eley because "he was breaking the

 law,[]just walking in front of traffic, in front of my vehicle." Id.

        At another occasion during Officer Hillman's testimony. Officer Hillman responded "yes.

 sir" when asked "[n]ow. when you first got out of the car, you said you didn't suspect [Defendant]

 of a erime... is that correct?" Id. at 62:7-12. Officer Hillman later responded "[c]orrect, yes, sir"
Case 4:20-cr-00052-RAJ-RJK Document 46 Filed 01/27/21 Page 3 of 13 PageID# 299




 when asked ''so the only thing that you were concerned about is that you believe that [Defendant]

 was jaywalking?" Id. at 62:13-15.

         When asked whether the police report from the incident stated that he stopped Defendant

 due to a jay-walking violation. Officer Hillman responded, "I don't recall that that exactly says

 those words. I believe it says that Mr. Eley was walking across the street and almost was in front

 of me, sir." Id. at 63:7-11. No police report of the incident was presented at the hearing, or entered

 into evidence, by either party. See generally id.

         Upon exiting his vehicle. Officer Hillman turned on his body camera to allow the camera

 to "buffer up." Id. at p. 26. Without turning on the record button. Officer Hillman testified that he

 yelled out to Defendant, '"'[hjold on a second. Let me talk to you for a moment,"[or] something

 along that line."' Id. In response, OfUcer Hillman stated that "Mr. Eley disregarded me. He didn't

 pay any attention to me." Id. at 27. Officer Hillman furthers that "I continually asked him to stop

 and talk to me for a moment, and he continually walked down the sidewalk." Id. Defendant

 ultimately turned around in response to Officer Hillman's commands. Id. at 30. At that point.

 Officer Hillman alleges that he observed an extended magazine in Defendant's right jacket pocket

 and Defendant's hands were also in his pockets. Id. at 27. Officer Hillman further alleges that at

 the time he made this magazine observation. Defendant was facing him straightforward and he

 was "able to observe his face, the front of his body, and his hands." Id. at 30.

        Officer Hillman notes that based upon his training and experience, he "'assumed that there

 might have been a firearm due to the magazine [] portraying [sic] out of the jacket." Id. at 28. At

 that time. Officer Hillman drew his weapon and "continued giving Mr. Eley commands to show []

 his hands and to stop." Id. at 30. Officer Hillman testified that he was "worried that [he] would

 have to deploy lethal force,'' and later during the arrest. Officer Hillman joked that "his range time
Case 4:20-cr-00052-RAJ-RJK Document 46 Filed 01/27/21 Page 4 of 13 PageID# 300




 almost got extended" since he and other officers had just departed the gun range that morning. Id.

 at 31, 34.


         Video evidence further demonstrates that at some point, one of the arresting officers

 removed a gun (with a magazine inserted in the clip) from Defendant's person and placed the gun

 on the ground. ECF No. 27-2, 27-4, and 27-5. This is contrary to Officer Hillman's first

 recollection of the event for which he stated, '"the firearm fell out of Mr. Eley's right pocket."

 Suppress Hr'g Tr. at 35. Prior to the hearing, upon review of the video evidence. Officer Hillman

 retracted this statement, at which time he recalled that he "actually removed the firearm out of Mr.

 Eley's pocket." Id.

        Just after the gun was removed from Defendant's person. Defendant was placed in hand

 restraints as several additional officers (at least three more according to the video footage)

 approached the scene. Id. These officers had body camera footage of the incident from the time

 they arrived on scene. ECF Nos. 27-1, 27-2, and 27-3. Some of those officers were previously in

 the patrol vehicle with Officer Akaratovic. Suppress Hr'g Tr. at 73-74. Officer Hillman did not

 record the event until after Defendant was already detained. Id. at 47-49; ECF No. 27-4. Of the

 five, possibly six, officers at the scene of the arrest, none of the officers were of Black or African

 descent. Id. at 61-62,83-84. Defendant did not resist arrest once he was in handcuffs. Id. Defendant

 was ultimately apprehended, read his Miranda rights, and admitted that he was a prior felon in

 possession of a firearm. ECF Nos. 27-2, 27-4, and 27-5.

        Officer Hillman testified that he had no reason to believe Defendant was armed prior to

 exiting his vehicle. Suppress Hr'g Tr. at 28. Officer Hillman furthered that "it was Mr. Eley's

 disregard to my commands, observing the extended magazine, and him keeping his hands in his

 pockets continuously [that] gave me the impression that there was a firearm involved." Id. at 30.
Case 4:20-cr-00052-RAJ-RJK Document 46 Filed 01/27/21 Page 5 of 13 PageID# 301




        On August 2K 2020. a federal grand jury returned a one count indictment charging

 Defendant with being a felon in possession of a tlrearm, in violation of 18 U.S.C. § 922(g)(1). ECF

 No. 3. On October 28, 2020, Defendant filed a Motion to Suppress all the evidence obtained in

 violation of the Fourth Amendment pursuant to Rule 12 of the Federal Rules of Criminal

 Procedure. ECF No. 24. The Government filed its response on November 12, 2020. ECF No. 27.

 Defendant replied on November 18, 2020. ECF No. 29. The Court held a hearing on Defendant's

 Motion to Suppress on January 14, 2020. Trial is currently scheduled for Februaiy 23, 2021.

 Having heard the parties and reviewed their briefing, this matter is now ripe for judicial

 determination.


                                  II.   LEGAL STANDARD


        The Fourth Amendment prohibits unreasonable searches and seizures. U.S. Const, amend.

IV. An investigatory stop constitutes a seizure under the Fourth Amendment. United States v.

Arvizu. 534 U.S. 266, 273 (2002). A law enforcement officer can execute an investigatory stop if

that officer ''observes unusual conduct which leads him reasonably to conclude in light of his

experience that criminal activity may be afoot." United States v. Slociimh, 804 F.3d 677, 681 (4th

Cir. 2015)(quoting Teny v. Ohio, 392 U.S. 1, 30(1968))(internal quotations omitted).

        In order to perform a Teny stop, the police office must have a reasonable articulable

suspicion that a crime is about to be or has been committed. See United States v. Black, 707 F.3d

531,537(4th Cir. 2013)(citing Teny, 392 U.S. at 21). This reasonable articulable suspicion "must

[have a] particularized and objective basis for suspecting the particular person stopped of criminal

activity.'" Id. at 539 (quoting United States v. Griffin, 589 F.3d 148, 152 (4th Cir. 2009)). The

 police officer '"must be able to point to specific and articulable facts which, taken together with

rational inferences from those facts, reasonably warrant that intrusion."" Id. (quoting Teny, 392
Case 4:20-cr-00052-RAJ-RJK Document 46 Filed 01/27/21 Page 6 of 13 PageID# 302




 U.S. at 21). Additionally, the Court must "give due weight to common sense judgments reached

 by officers in light of their experience and training." United States v. Mason. 628 F.3d 123, 128

(4th Cir. 2010). The Court makes this determination based on the lacts and the totality of the

 circumstances. Black. 707 F.3d at 537. What might be considered innocent conduct viewed in

 isolation may give rise to reasonable belief when viewed in totality. Id. at 539.

        ''[l]f an officer has probable cause or a reasonable suspicion to stop a vehicle, there is no

 intrusion upon the Fourth Amendment. That is so regardless of the fact that the officer would not

 have made the stop but for some hunch or inarticulable suspicion ofother criminal activity." United

 States V. El, 5 F3d. 726, 730 (4th Cir. 1993). In other words, even if an officer had some other,

 pretextual reason for stopping a citizen, the stop is valid as long as that officer possesses probable

 cause or reasonable suspicion to conduct the stop.

        The mere fact that an officer approaches an individual, however, does not immediately

 implicate Terry. United States v. Brown. 401 F.3d 588. 593 (4th Cir. 2005)(quoting Florida v.

 Bostick. 501 U.S. 429. 434 (1991)). A police officer engages in a consensual encounter if they

 simply ask a few questions and "'a reasonable person would feel free to disregard the police and

 go about his business."" Id. (quoting Bostick. 501 U.S. at 434).

                                      III.   DISCUSSION


        To begin, the Court assesses when a police encounter ripens into an investigator)' stop by

"taking into account all of the circumstances surrounding the encounter," and asking whether the

''police conduct would have communicated to a reasonable person that he was not at liberty to

 ignore the police presence and go about his business." Kaiipp v. Texas. 538 U.S. 626, 629, 123 S.

 Ct. 1843. 155 L. Ed. 2d 814 (2003); United States v. Mendenhall. 446 U.S. 544, 554. 100 S. Ct.

 1870,64 L. Ed. 2d 497(1980). The facts demonstrate that a Terry stop occurred when the Newport
Case 4:20-cr-00052-RAJ-RJK Document 46 Filed 01/27/21 Page 7 of 13 PageID# 303




 News police exited their vehicle and demanded that Defendant stop, causing Defendant to

 subsequently turn around to heed their commands. By demanding that Defendant stop. Officer

 Hillman's conduct communicated that Defendant was not at liberty to leave.

        Upon detention, after allegedly catching a glimpse of the magazine, the officers searched

 Defendant's body and recovered the magazine clip and a gun, among other items. To lawfully

 conduct a Terry stop, the officers were required to have a reasonable, articulable suspicion that a

 crime was about to be or had been committed. See Black, 707 F.3d at 537. In justifying the Terry

 stop, the Government describes two events that gave rise to reasonable suspicion. First, the

 government alleges that Officer Uillman personally observed Defendant violate Va. Code Ann. §

 46.2-928(the "Jay-walking" statute) when Defendant crossed 16th street. ECF No. 27 at 8. Second,

 the government argues that Officer Hillman personally observed a magazine clip in plain view,

 protruding from Defendant's clothing. Id. The Government asserts that either of these occurrences

 provides sufficient evidence of reasonable suspicion.

        In contrast. Defendant alleges that he did not violate the Virginia statute for jay-walking at

 the time of his arrest. ECF No. 29 at 1-3. Defendant further alleges that the Government lacks

sufficient evidence to corroborate whether the police officers saw a magazine clip prior to

 detaining Defendant. Id. at 6-12. Additionally. Defendant argues that possession of a magazine

clip alone does not give rise to reasonable suspicion. Id. Accordingly, Defendant believes that the

 arrest, the search of his person, the seizure of his belongings, and any incriminating statements

 made subsequent to his arrest were all unlawfully obtained as a result of a Fourth .Amendment

 violation. The Court will address the parties' arguments to assess whether the facts support a

 Fourth Amendment violation.
Case 4:20-cr-00052-RAJ-RJK Document 46 Filed 01/27/21 Page 8 of 13 PageID# 304




 A. Jay-walking Violation

        Defendant's alleged violation of the jay-walking statute is akin to a traffic stop. Fourth

 Amendment case law routinely permits investigatory stops when drivers violate minor traffic laws

 such as rolling through stop signs, running red lights, or having a broken taillight. Michigan v.

 Long. 463 U.S. 1032(1983); United States v. Holmes. 376 F.3d 270. 280-81 (4th Cir. 2004). cert,

 denied, 543 U.S. 1011 (2005). Similarly, violating the jay-walking statute is sufficient cause to

 stop a pedestrian. See United States v. Richardson. 2018 WL 6198301 at *4 (D. Col. Nov. 28,

 2018)("An officer needs only 'a reasonable articulable suspicion that a particular motorist'—or

 pedestrian, in this case—'has violated any of the traffic or equipment regulations of the

jurisdiction.'''(internal citations omitted)).

        Upon review, the Court finds the Government's evidence in support of an alleged jay

 walking violation sufficiently lacking. In order to perform a Terry stop, the police officer must

 have a reasonable articulable suspicion that a crime is about to be or has been committed. See

 Black, 707 F.3d at 537(4th Cir. 2013)(citing Terry, 392 U.S. at 21). In this instance, the crime at

 issue is a violation of Va. Code Ann. § 46.2-923, which reads:

        "A. When crossing highways, pedestrians shall not carelessly or maliciously
        interfere with the orderly passage of vehicles. They shall cross, wherever possible,
        only at intersections or marked crosswalks. Where intersections contain no marked
        crosswalks, pedestrians shall not be guilty of negligence as a matter of law for
        crossing at any such intersection or between intersections when crossing by the
        most direct route."'

        The government's evidence of a violation of this statute is insufficient for several reasons.

 First, of the ten exhibits the Government submitted, no police report of the incident was filed



        ' As of November 9, 2020, and effective March 1, 2021, the following language will be added to Va. Code
        Ann. § 46.2-923: "'C. No law-enforcement officer shall stop a pedestrian for a violation of this section. No
        evidence discovered or obtained as the result of a stop in violation of this subsection, including evidence
        discovered or obtained with the person's consent, shall be admissible in any trial, hearing, or other
        proceeding." 2020 Va. Acts , Ch. 51; Va. Senate Bill 5029; Va. House Bill 5058.
Case 4:20-cr-00052-RAJ-RJK Document 46 Filed 01/27/21 Page 9 of 13 PageID# 305




 among them. Because of this, the Court can point to no business record of the incident which,

 presumably, should have indicated whether the officers did in fact pursue Defendant based upon

 the alleged jay-walking violation or for some other reason. In lieu of a police report, the

 Government furnished eye-witness testimony from Officer Hillman. the arresting officer.

        Second, the Court is also deprived of video evidence of the alleged jay-walking incident

 from either Officer Hillman or Officer Paulino, as both individuals had their Newport News Police

 Department-issued body cameras in the off position at the time Defendant crossed the street.

 Gov'ts Exs. 4 and 5. Officer Hillman, in particular, did not turn on his body camera until he exited

 the vehicle and did not press record until after Defendant was already placed in hand constraints.

 Mat 32:8-12.


        Third. Officer Hillman testified that when he first saw Defendant that day. Defendant "was

 crossing in the middle of the road" and "[tjhere was no crosswalk where he was crossing the

 street." Suppress Hr'g Tr. at 23:3-4. Officer Hillman was driving an unmarked patrol vehicle and

 began to brake approximately 50 yards in front of Defendant. Id. at 39:12-14. According to the

 statute, using the most direct route to cross a street—away from an intersection or crosswalk—is

 not a crime "[wjhere intersections contain no marked crosswalks." Va. Code Ann. § 46.2-923.

 Upon review, the Government did not supply any evidence of the nearby intersections to assess

 whether there were crosswalks nearby. The only evidence of any potential crosswalks is a vague

 statement by Officer Hillman alleging that crosswalks were located "[fjurther down the road and

 a little behind me." Suppress Hr'g Tr. at 58:1-5. Accordingly, the Government's evidence of any

alleged jay-walking violation is substantially wanting.

        But the Government need not prove that a jay-walking violation actually occurred. Instead

the evidence presented to the Court must prove that the officer "observe[d] unusual conduct which
Case 4:20-cr-00052-RAJ-RJK Document 46 Filed 01/27/21 Page 10 of 13 PageID# 306




 lead[] him reasonably to conclude in light of his experience that criminal activity may be afoot."

 Slocumb, 804 F.3d at 681 (quoting Terry, 392 U.S. at 30)(internal quotations omitted). Taking all

 the facts before the Court into consideration, and upon assessing the credibility of Officer

 Hillman's testimony, the Court finds that Officer Hillman lacked reasonable suspicion to stop

 Defendant.


        The Court makes a credibility finding as to Officer Hillman's testimony. At the suppression

 hearing, there were several statements and occurrences that cause the Court to question the veracity

 of Officer Hillman's observations.


        First. Officer Hillman provided conflicting testimony as to his purpose for speaking with

 Defendant that afternoon. On one hand, his intent was "just to talk to Mr. Eley" because Officer

 Hillman "just wanted to make sure that he was okay." Id. at 24:13-23. On the other hand. Officer

 Hillman alleges that he stopped Defendant because he was "breaking the law." Id. Upon inquiry

 of the Court, Officer Hillman testified that he did not believe Defendant was breaking the law;

 however. Officer Hillman later stated that he stopped Mr. Eley because he suspected him of

 jaywalking. Id. at 7-15. Based upon this testimony, the Court is unsure whether Officer Hillman

 truly intended to speak with Defendant as a result of an alleged jay-walking violation or just to

 speak with him. This intention is made even more unclear considering that Officer Akaratovic,

 and the accompanying officers in his patrol vehicle, turned their car around to "talk'" to Defendant

 for reasons that the Court finds absolutely incredible. The officers turned around, exited their

 vehicle, began walking toward Defendant, and intended to speak with him all because they had

 never seen him walking on 16"^ street (as if Defendant was somehow limited to a certain section

 of town) and because Defendant was "looking" at them (as if ordinary citizens do not look back at

 police officers who are simultaneously looking at them).



                                                 10
Case 4:20-cr-00052-RAJ-RJK Document 46 Filed 01/27/21 Page 11 of 13 PageID# 307




        Additionally, Officer Hillman reportedly told fellow officers that the gun on Defendant's

 person ''fell" out of his pocket during the arrest; however, video evidence contravened such

 statements. In fact. Officer Hillman himself removed the gun from Defendant's person and placed

 it on the ground. During the hearing. Officer Hillman admitted that he did not recall the manner in

 which the gun was placed on the ground until he reviewed the video evidence.

        Third, Officer Hillman did not record the incident with his body camera equipment until

 after Defendant was already placed in hand constraints, despite Newport News Police Department

 policy providing that "body-worn camera[s] shall be utilized during all investigative or

 enforcement contacts." EOF No. 29-1 at 3.


        Fourth, Officer Hillman made a questionable statement related to his frame of mind at the

 time during Defendant's arrest, a statement this Court does not take lightly. After arresting

 Defendant. Officer Hillman "joke[d]" that "his range time almost got extended,'" thus impliedly

 joking that he almost shot Defendant. Id. at 30. It is the Court's view that such a statement

 disregards the serious nature of Officer Hillman's duties as an officer.

        Fifth, on several occasions during his testimony. Officer Hillman could not properly

 describe the distance between himself and Defendant during the incident. Id. at 56-57. Upon

 questioning from Defense counsel, he stated that he began to brake his vehicle approximately 50

 yards away from Defendant. Id. at 39-40. Upon questioning from the Court, he stated the distance

 was approximately 30 feet. Id. at 56:19-22. Officer Hillman's distance from Defendant at that time

 is crucial in assessing the reasonableness of stopping Defendant for allegedly "carelessly or

 maliciously interfer[ing] with the orderly passage of vehicles," in violation of the jay-walking

 statute. Va. Code Ann. § 46.2-923. Importantly, Officer Hillman's two recollections ofthe distance

 between he and Defendant sub.stantially differ in that 50 yards is five times that of 30 feet.



                                                  11
Case 4:20-cr-00052-RAJ-RJK Document 46 Filed 01/27/21 Page 12 of 13 PageID# 308




         As the litany of Fourth Amendment case law demonstrates, a police officer's attempt to

 merely talk to a pedestrian has far different legal ramifications than an attempt to stop someone

 presumably breaking the law. Officer Hillman testified that he repeatedly told Defendant to stop

 once Officer Hillman exited his vehicle. Id. at 26-27. Officer Hillman gave these instructions and

 Defendant turned around to heed them prior to Officer Hillman seeing the magazine clip on

 Defendant's person. Id. at 27:2-14. By instructing Defendant to stop. Officer Hillman triggered a

 seizure event under the Fourth Amendment. See Arvizii. 534 U.S. at 273 (holding the Fourth

 Amendment's prohibition on "unreasonable searches and seizures" extends to "brief investigatory

 stops of persons or vehicles that fall short of traditional arrest."); Brendlin v. California. 127 S. Ct.

 2400, 2405 (2007)(explaining that the protections of the Fourth Amendment are invoked at the

 moment when a suspect is "seized" or stopped by the police, even when that seizure falls short of

 an arrest). This seizure was unlawfully predicated upon conduct that does not give rise to a

 reasonable suspicion of criminal activity. Because the stop occurred prior to Officer Hillman's

 alleged observation of the magazine clip, the Court declines any assessment of the Government's

 second argument—that the magazine clip also gave rise to reasonable suspicion.

        Taking these factors into consideration, among others, the Court not only finds evidence

 ofjay-walking lacking, but further finds that the officers" recollection ofevents, in addition to their

 conduct prior to and during both the stop and the arrest, are unreliable. Because Officer Hillman

 allegedly saw the magazine and arrested Defendant only after Defendant's Fourth Amendment

 rights were violated, the evidence obtained subsequent to Defendant's seizure is inadmissible.




                                                    12
Case 4:20-cr-00052-RAJ-RJK Document 46 Filed 01/27/21 Page 13 of 13 PageID# 309




                                  IV.    CONCLUSION


        For the reasons stated on the record and discussed above, Defendant's Motion to Suppress

 is GRANTED,and all evidence obtained from the unlawful stop and arrest is SUPPRESSED.

        The Court DIRECTS the Clerk to provide a copy ofthis Order to Defendant and the United

 States Attorney.

 IT IS SO ORDERED.




 Newport News, Virginia
 January^^,2021                                                                   JUDGE




                                               13
